PER CURIAM.
The final judgments of convictions and sentences imposed for robbery are affirmed. The defendant Jerome Hart’s sole point on appeal is that the trial court erred in denying his motion to suppress the identification testimony in this cause. We see no merit in this contention because (1) no showing was made that the photographic display in this cause was unnecessarily suggestive within the standards established in Neil v. Biggers, 409 U.S. 188, 93 S.Ct. 375, 34 L.Ed.2d 401 (1972); see Bell v. State, 460 So.2d 561 (Fla. 3d DCA 1984); (2) the trial court did not deny the defendant due process or commit a fundamental error when, without objection, it ruled on the evidence presented before it without conducting a second motion to suppress hearing, see Clark v. State, 363 So.2d 331, 333 (Fla.1978); Sanford v. Rubin, 237 So.2d 134 (Fla.1970); and (3) the remaining attacks on the admissibility of the identification evidence are entirely unpersuasive and require no discussion.
Affirmed.